Case 1:21-cv-00213-CJN Document 11-1 Filed 03/04/21 Page 1 of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

US DOMINION, INC., DOMINION
VOTING SYSTEMS, INC., and
DOMINION VOTING SYSTEMS
CORPORATION

c/o Cogency Global

1025 Vermont Ave, NW, Ste. 1130
Washington, DC 20005

Plaintiffs,
V.
RUDOLPH W. GIULIANI
45 East 66" Street, Apt. 10W
New York, NY 10065

Defendant,

 

Civil Action No. 1:21-cv-00213-CJN

Jury Demanded

 

ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION
TO EXTEND TIME TO RESPOND TO PLAINTIFFS’ ORIGINAL COMPLAINT

On March 3, 2021, Pursuant to FED. R. Crv. P. 6(b) and without waiving any defenses under

FED. R. Civ. P. 12 (other than service of process), Defendant Rudolph W. Giuliani (“Defendant”)

filed his Unopposed Motion to Extend Time to Respond to Plaintiffs’ Original Complaint

(“Complaint”) [Doc. 1].

The Court hereby GRANTS the Motion and ORDERS that Defendant shall answer or

otherwise respond to the Complaint on or before April 7, 2021.

 

IT IS SO ORDERED.
Date:
UNITED STATES DISTRICT JUDGE
ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO EXTEND TIME 1

TO RESPOND TO PLAINTIFF'S ORIGINAL COMPLAINT
